Citation Nr: 1227265	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a low back disorder. 

2. Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

Subsequently, the Veteran testified before the undersigned in March 2011.  The transcript is of record.  The matter was remanded for further development in a July 2011 decision.  

Based on the January 2009 correspondence of Dr. S.M. and the March 2011 correspondence of Dr. R.N., two of the Veteran's private physicians, the issue of entitlement to service connection for a cervical spine disorder has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and entitlement to service connection for a cervical spine disorder is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.


REMAND

The Veteran claims entitlement to service connection for a low back disorder and for a bilateral knee disorder.  In his written submissions and in his Board testimony, he contends that he hurt his back and knees in service when he fell from a Korean unit's helicopter that was hit by enemy fire in Vietnam when it was an estimated 10 to 20 feet above the ground.  He claims further that he aggravated his back when his bed fell on top of him at the time an ammunition dump exploded at Cam Ranh Bay and that he also injured his knees when he fell against an ambulance.  

The matter was Remanded in July 2011, in pertinent part, to provide the Veteran a VA examination to determine the likelihood that the Veteran's low back and bilateral knee disabilities were related to his active service.  The September 2011 VA examination failed to appropriately address this question.  

Notably, in finding that it was less likely that the Veteran's low back and knee disorders were related to service, the examiner stated that were no objective service treatment records documenting problems with the knee or lower back.  Such is not accurate reflection of the evidence of record.  Indeed, the service treatment records show that the Veteran provided a history of recurrent back pain at enlistment, that he was seen in July 1972 for complaints of aggravating his low back disorder, that x-rays taken in July 1972 show marked narrowing of the L5-S1 disc space, and he complained of back at the time of his service discharge.   The examiner also appears to have overlooked the Veteran's treatment in May 1970 for knee pain and giving away following injury.  There was also no discussion of the Veteran of injuring his back in a February 1988 motor vehicle accident, his report of experiencing chronic back and knee pain since service, or multiple private opinions that appeared to relate his current back and knee problems to his active service.  See February 2003 correspondence of Dr. R.G.P.; the January 2009 correspondence of Dr. S.M.; and the February 2011 and March 2011 correspondence of Dr. R.N.  

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that a remand is necessary to provide the Veteran with an adequate medical examination and opinion that relies on all the evidence of record as well as fully explains all findings and opinions in sufficient detail.  
 
While the medical opinions of the Veteran's private physicians seem to offer a weak, ambiguous correlation between the Veteran's current back and bilateral knee disability and service, there is insufficient competent evidence on file for VA to make a decision on the claim.  To that end, given the competent suggestions of 

these physicians that the Veteran has a low back and bilateral knee disorders that may be related to service, the Board finds that a VA examination and opinion is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006), to determine whether his bilateral knee disorder is causally related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate examination to determine the nature and etiology of his low back and bilateral knee disorders.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should indicate in the report that the claims file was reviewed and that current imaging of the low back and bilateral knee disorders has been provided.  

Based on a review of the claims file and utilizing sound medical principles, the examiner is requested to address the following: 

(a) Identify all current disabilities of the low back and knees.

(b) For all identified disabilities of the low back, is it undebateable (clear and unmistakable evidence) that the condition(s) existed prior to the Veteran's active service.  

(c) If it is determined that it is undebatable that a low back disability had its onset prior to active service is it also undebatable that the pre-existing disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder. 

The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation.

(d) If the VA examiner finds that a low back disorder did not exist prior to service, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed low back disorder had its onset during service or is otherwise etiologically related to the Veteran's period of active service.  

(e) Finally, the examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bilateral knee disorder had its onset during service or is otherwise etiologically related to the Veteran's period of active service.  

In providing the above opinions, the examiner should acknowledge and discuss the Veteran's statements and testimony as to the onset, nexus, and continuity of symptomatology of his claimed low back and bilateral knee disorders.  For purposes of this examination/opinion request, the clinician is directed to assume that the Veteran is credible when he discusses his fall from a helicopter during service and the fall of his bed onto his back after an explosion on base.  



When explaining his or her opinions, the examiner also should acknowledge and discuss the correspondence submitted by the Veteran's private physicians as to diagnosis and nexus of the claimed disorders.  See the February 2003 correspondence of Dr. R.G.P.; the January 2009 correspondence of Dr. S.M.; and the February 2011 and March 2011 correspondence of Dr. R.N.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

2.  Upon completion of the above, the RO/AMC should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


